** Summary **
ADMINISTRATION OF ESTRAY LAWS There is no specific authorization for the delegation or assignment of authority in 4 O.S. 85.1 [4-85.1] (1971), et seq. to administer the estray law for the State of Oklahoma. However, 2 O.S. 2-4 [2-2-4](d) (1971) contemplates the appointment of authorized agents rather than the delegation of authority to aid in the administration of the Department of Agriculture projects.  The Attorney General is in receipt of your request for an opinion wherein you ask, the following question: "May the State Department of Agriculture under the terms of 4 O.S. 85.1 [4-85.1] (1971) et seq. assign or delegate authority granted to the Department by the aforementioned statutes?" A complete reading of 4 O.S. 85.1 [4-85.1] et seq. discloses no specific authority for the Department of Agriculture to delegate or assign administrative duties so responsibilities. The terms of 4 O.S. 85.1 [4-85.1] (171) designate the Livestock Brand Division of the State Department of Agriculture as the agency empowered to administer the estray laws for the State of Oklahoma. As previously stated, there is no specific authority for a delegation of power by the State Department of Agriculture. However, the State Board of Agriculture, pursuant to its general powers has the authority to appoint authorized agents to conduct inspections and investigations.  This authority is found at 2 O.S. 2-4 [2-2-4](d) (1971), which reads: "The State Board of Agriculture shall have the following powers, which shall be in addition to those given in other parts of this Code: "(d) Appoint authorized agents to make inspections or investigations and to perform other services for the Board or any division of the State Department of Agriculture; . . ." Your question asks specifically whether the Department of Agriculture, pursuant to the terms of 4 O.S. 85.1 [4-85.1] (1971) et seq. is empowered to delegate authority. The answer is clearly in the negative, although the distinction must be made between a delegation of authority and the appointment of an authorized agent to aid in the performance of prescribed Department of Agriculture duties. As herein noted, the State Board of Agriculture is empowered to appoint authorized agents to inspect, investigate or to perform other administrative services for the Board or any division of the State Department of Agriculture.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative.  There is no specific authorization for the delegation or assignment of authority in 4 O.S. 85.1 [4-85.1] et seq. to administer the estray law for the State of Oklahoma.  However, 2 O.S. 2-4 [2-2-4](d) (1971) contemplates the appointment of authorized agents rather than the delegation of authority to aid in the administration of the Department of Agriculture projects.  (Michael D. Tinney)